 
 
I 
111th CONGRESS
1st Session
H. R. 3352 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2009 
Mr. Sablan introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to expand certain restrictions relating to the overhaul and repair of vessels in foreign shipyards to the Commonwealth of the Northern Mariana Islands. 
 
 
1.Overhaul, repair, and maintenance of vessels in the Commonwealth of the Northern Mariana IslandsSubsection (a) of section 7310 of title 10, United States Code, is amended—
(1)by striking the United States or Guam each place it appears and inserting the United States, Guam, or the Commonwealth of the Northern Mariana Islands; and
(2)in the heading for such subsection, by striking United States or Guam and inserting United States, Guam, or Commonwealth of the Northern Mariana Islands.  
 
